Citation Nr: 0032388	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-14 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000) for bladder cancer, status post 
transurethral resection of a tumor and a right orchiectomy, 
as a result of treatment at a VA facility.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

The April 1999 VA Statement of the Case addressed the issues 
of entitlement to individual unemployability and entitlement 
to based on the need for regular aid and attendance or being 
housebound, but, in his May 1999 VA Form 9, the veteran 
specified only that he was appealing the 38 U.S.C.A. § 1151 
issue.  As such, the two other claims are deemed withdrawn 
for the purposes of the present appeal.  See 38 C.F.R. 
§ 20.204(a) (2000).  However, these two issues were 
subsequently mentioned, along with the issue of entitlement 
to an increased evaluation for a herniated nucleus pulposus 
with peripheral neuropathy, in the September 2000 Brief on 
Appeal of the veteran's representative.  As such, the veteran 
has indicated new claims, and these three claims are referred 
back to the RO for appropriate action.


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and recent statutory revisions 
ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, the veteran has not been afforded a VA 
examination in conjunction with his claim for compensation 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  While the 
veteran did undergo a VA spine examination in October 1998, 
the report of this examination is devoid of information 
regarding his claimed bladder disability.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his claimed bladder 
cancer.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to note whether 
the veteran currently suffers from 
bladder cancer.  If this disability is 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is at 
least as likely as not that this 
disability was incurred or permanently 
worsened as a result of VA treatment.  If 
any additional disability as a result of 
VA treatment is found, the examiner is 
further requested to provide opinions as 
to whether it is at least as likely as 
not that this disability: a) was a 
necessary consequence of VA treatment, 
and/or b) was due to negligence or fault 
on the part of VA treatment providers.  A 
complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 
2000) for bladder cancer, status post 
transurethral resection of a tumor and a 
right orchiectomy, as a result of 
treatment at a VA facility.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	L. M. BARNARD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


